         Case 1:17-cr-00201-ABJ Document 620 Filed 08/28/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         )
                                                  )
                 v.                               )
                                                  )
 RICHARD W. GATES III,                            )            Crim. No. 17-201-2 (ABJ)
                                                  )
                 Defendant.                       )


DEFENDANT RICHARD W. GATES III’S UNOPPOSED MOTION FOR PERMISSION
                          TO TRAVEL

       Defendant, by and through counsel, respectfully moves this Court to grant him

permission to travel. Mr. Gates asks the Court to grant him permission to travel to two events,

specified in Exhibit 1, which will take place outside the jurisdiction of his release conditions.

The US Attorney’s Office does not oppose this motion.

       If the Court grants the limited permission to travel for the trips, Mr. Gates will promptly

provide Pretrial Services with any specific information about the trips, including the information

identified in Exhibit 1 of the sealed order.

       WHEREFORE, Mr. Gates hereby respectfully moves for permission to travel according

to the limits specified above and in Exhibit 1.

                                                      Respectfully submitted,


                                                      /s/Thomas C. Green
                                                      Thomas C. Green
                                                      D.C. Bar No. 14498
                                                      Sidley Austin LLP
                                                      1501 K Street, N.W.
                                                      Washington, DC 20005
                                                      tcgreen@sidley.com
                                                      (202) 736-8069 (telephone)
                                                      (202) 736-8711 (fax)

                                                      Attorney for Richard W. Gates III
                                                  1
        Case 1:17-cr-00201-ABJ Document 620-1 Filed 08/28/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                      )
                                               )
                v.                             )
                                               )
 RICHARD W. GATES III,                         )            Crim. No. 17-201-2 (ABJ)
                                               )
                Defendant.                     )




                                           ORDER

       Upon consideration of Defendant Richard W. Gates III’s Unopposed Motion for

Permission to Travel, and finding good cause shown, it is this ___ day of August, 2019, hereby

ORDERED, that the motion is GRANTED.



                                            _______________________________________
                                            AMY BERMAN JACKSON
                                            UNITED STATES DISTRICT JUDGE




                                               2
